DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudnick et al. in view of Sethi et al., US 2017/0321099 A1 and further in view of Shimomura et al., US 2010/00038583. At p. 564, Rudnick discloses refrigeration cycle apparatus comprising a compressor, a condenser, an in-line drier, an expansion device and n evaporator in a cycle (Fig. 1). The compressors are generally hermetically sealed and housed in a welded can. Refrigeration equipment is commonly powered by an electric motor. Refrigeration lubricants act as an oil seal at pistons for compressed gas (p. 565, bottom). Pistons compress by sliding within a cylinder. Pentaerythritol polyol esters comprise the main type of POE used in refrigeration application. One is shown if Fig. 2 on p. 568. Dipentaerythritol polyol esters are common as well (p. 569, middle, Fig. 4). The examiner notes that technical grade pentaerythritol contains about 10% of dipentaerythritol. The two main acids used to make the ester portion of polyol esters are 2-ethylhexanoic acid, an 8-carbon acid, and 3,5,5-trimethylhexanoic acid, a 9-carbon acid (p. 570, middle). Regarding water content, see the second full paragraph on p. 584, which discloses that a dryer commonly reduces water content to less than 5 ppm, and 50 ppm or less is recommended by equipment manufacturers. Specific refrigerants are not disclosed.
The Sethi reference teaches refrigerant compositions comprising R-32, R-125 and CF3I (abstract). One such compositions comprises at least about 99.5% of a blend of these refrigerants, of which 43.5-48% by weight is R-32; about 10-12.5% by weight is R-125, and about 40-44% is CF3I [0145]. As these percentages fall within those recited by applicant, it would appear that the GWP and vapor pressure limitations can be met while working within the teachings of the reference. At [0604], the reference teaches that compositions according to the invention should have a GWP of less than 750. See also [0410], where this composition is combined with 10-60% of a polyol ester lubricant. It would have been obvious at the time of filing to use the oil of Rudnick et al. with the refrigerant composition of Sethi, because Rudnick discloses that polyol esters commonly have the structure presently recited, and Sethi teaches a refrigerant which meets the present compositional limitations and may further comprise polyol ester lubricant. 
The disclosures of Rudkin and Sethi are summarized above. Use of the recited epoxy compounds is not disclosed. The Shimomura reference teaches a polyol ester lubricant with a C5-9 fatty acid content of 50-100 mole %, a C5-9 branched fatty acid content of at least 30 mole %, and no more than 40 mole % of C5 or lower fatty acid content [0020]. The thermal and chemical stability of the oil may be improved by the addition of one or more epoxy compounds, which may be alkyloxirane compounds, alicyclic epoxy compounds or glycidyl ester compounds [0049]. Epoxy compounds are most preferably present at 0.2-2.0% by weight of the oil [0059]. Only one such may be used, as may two or more. A suitable alicylic epoxy compound is 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate [0055]. Alkylglycidyl esters may be used as well [0058]. It would have been obvious at the time of filing to use the additives of Shimomura in the lubricants of Rudkin, because Rudkin discloses the use of polyol esters in refrigeration working fluids, and Shimomura teaches that the thermal and chemical stability of polyol esters may be improved by the addition of epoxy compounds such as those presently recited.
Regarding the language drawn to stability, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. acidity, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are again drawn to the language reciting stability properties. The response remains the same and is included in the body of the 103 rejection. If applicant believes that the compositions as claimed have unexpected properties over other compositions which could be made by the teachings, such as higher stability using the two epoxides versus twice as much of either one individually, such evidence should be submitted via timely filed declaration or pointed out in the specification, preferably in tabular form. It is not unexpected that drier compositions or compositions containing less acid would be more stable. Any such showings should be commensurate in scope with the recited percentages, or the recited percentages should be narrowed to be commensurate with any such evidence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761